Case 20-19824-JNP         Doc 12    Filed 10/20/20 Entered 10/20/20 15:41:12               Desc Main
                                    Document     Page 1 of 2



Phillip Raymond
McCalla Raymer Leibert Pierce, LLC
485F US Highway 1 S                                                  Order Filed on October 20, 2020
Suite 300                                                            by Clerk
                                                                     U.S. Bankruptcy Court
Iselin, NJ 08830                                                     District of New Jersey
Telephone: (732) 902-5399
NJ_ECF_Notices@mccalla.com
Attorneys for Secured Creditor

                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW JERSEY

In re:                                            Chapter 7

Michael D. Cameli, Sr.,                           Case No. 20-19824-JNP
Jennifer L. Cameli,
                                                  Hearing Date: October 20, 2020 at 11:00am

                                                  Judge: Jerrold N. Poslusny, Jr.
                                   Debtors.

                          ORDER VACATING AUTOMATIC STAY

         The relief set forth on the following pages, number two (2) through two (2) is hereby

                                            ORDERED




 DATED: October 20, 2020
Case 20-19824-JNP       Doc 12     Filed 10/20/20 Entered 10/20/20 15:41:12             Desc Main
                                   Document     Page 2 of 2



Debtor:                Michael D. Cameli, Sr. and Jennifer L. Cameli
Case No.:              20-19824-JNP
Caption of Order:      ORDER VACATING AUTOMATIC STAY

       THIS MATTER having been opened to the Court upon the motion of NewRez LLC d/b/a
Shellpoint Mortgage Servicing ("Movant") for an Order vacating the automatic stay in effect
pursuant to 11 U.S.C. § 362(a) and for good cause shown for the entry of this Order, it is hereby
ordered that:


   1. The automatic stay be and is hereby vacated under 11 U.S.C. § 362(d) to permit Movant,
       to institute or resume a mortgage foreclosure action in the Superior Court of New Jersey
       in order to pursue its rights in real property located at 133 Castle Heights Ave, Pennsville,
       NJ 08070;
   2. Movant may join as defendants in said foreclosure action the Debtors and/or any trustee
       appointed in this case, irrespective of whether the Debtors' case converts to any other
       chapter of the Bankruptcy Code;
   3. Movant may pursue any and all loss mitigation options with respect to the Debtors or the
       real property described above, including but not limited to repayment agreement, loan
       modification, short sale or deed-in-lieu of foreclosure.
